IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 25, 2009
                                     No. 08-61092
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

JUAN CARLOS AJEATAS YAT,

                                                   Petitioner

v.

ERIC H. HOLDER, U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A72 452 799


Before DAVIS, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Juan Carlos Ajeatas Yat, a native and citizen of Guatemala, petitions for
review of the Board of Immigration Appeals’ (BIA) denial of his application for
cancellation of removal pursuant to §203(b) of the Nicaraguan Adjustment and
Central American Relief Act (NACARA), Pub. L. No. 105-100, 111 Stat. 2160,
2198-99 (1997). Yat argues that the BIA erred in finding that he had not shown
sufficient hardship to warrant cancellation of removal.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-61092

      Section 203 of NACARA amended § 309(f) of the Illegal Immigration
Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-208, 110 Stat.
3009, to establish rules to permit certain classes of aliens, including those from
Guatemala, to apply for cancellation of removal under what is titled the
“SPECIAL RULE FOR CANCELLATION OF REMOVAL.” 111 Stat. 2160,
2198-99. Pursuant to the “special rule,” eligible aliens may seek cancellation of
removal under Immigration and Nationality Act (INA) § 240A (codified at 8
U.S.C. § 1229b). Id. To succeed, the applicant must show, inter alia, that (1) he
has been present in the United States for at least seven years immediately
preceding the date on which he filed his application, (2) he has been a person of
good moral character during that period, and (3) his removal would result in
extreme hardship to either himself or a qualifying relative. Id.
      The application for cancellation of removal under the special rules applied
to certain Guatemalans under NACARA is subject to the jurisdiction-stripping
provision of 8 U.S.C. § 1252(a)(2)(B). See NACARA § 203(b), 111 Stat. 2160,
2198-99. Accordingly, we lack jurisdiction to review the challenge to the BIA’s
denial of that form of discretionary relief. See Sung v. Keisler, 505 F.3d 372, 377
(5th Cir. 2007). However, § 1252(a)(2)(B) does not prevent this court from
considering constitutional claims or questions of law. See § 1252(a)(2)(D). While
attempting to couch his arguments as questions of law, Yat’s arguments boil
down to a dispute over the Immigration Judge’s weighing and finding of facts.
Accordingly, this court lacks jurisdiction to review the BIA’s denial of Yat’s
application for cancellation of removal under NACARA § 203(b). See Sung, 505
F.3d at 377.
      Yat’s petition for review is DISMISSED for lack of jurisdiction.




                                        2